DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2021 has been entered.

Response to Arguments
Applicant's arguments filed 09/20/2021 have been fully considered but they are not persuasive | moot in view of the new grounds of rejection.  With respect to the Applicant’s comments concerning the Zhu reference on Page 7 of the Response, the Examiner respectfully disagrees.  Zhu clearly teaches omitting structures in order to provide a clear view of certain structures in a 3D model and one having ordinary skill in the art would have found it obvious to “omit structures other than the one or more targets…to avoid obscuring the view…within the 3D rendering”.  Zhu’s teaching reads over the newly added limitation because the amendment merely claims removing structures to grant a desired visibility in a 3D rendering, which Zhu addresses in paragraph [0072].  The Applicant states that Zhu does not teach “which portions of .

Claim Objections
Claim(s) 9 and 16 are objected to because:  “firs” should be “first”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-13 and 16-18 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Weingarten (US 2016/0005220, of record) in view of McGee (US 2006/0116576, of record) in view of Zhu (US 2007/0238981).
Regarding claims 1 and 11, Weingarten discloses a system for navigating to a target (Abstract: “navigating a probe inside a patient’s lungs”), the system comprising: a probe configured to be navigated through a patient’s airways, the probe including a location sensor and a pose sensor, the location sensor configured to generate location information of the probe and the pose sensor configured to generate pose information of the probe ([0043]: “EM sensor 94”; [0045]: “six degrees-of-freedom electromagnetic tracking system”); and a workstation in operative communication with the probe, the workstation including a memory and at least one processor, the memory storing a navigation plan and a program that, when executed by the processor ([0042]: “workstation 80”; [0069]: “memory 202”, “processor 204”), is configured ([0054], [0055]: “3D lung map”); receive the location information and the pose information ([0051]: “enables tracking of EM sensor 94”); generate a view using the 3D rendering by executing a first transfer function for a first range from the location sensor to identify one or more airways within the 3D rendering (Figs. 5-6; [0064]…[0066] - a “transfer function” is executed in order to produce the rendering of the airways with respect to the navigated tool); and cause the view to be displayed featuring the identified one or more airways, and at least a portion of the navigation plan ([0064]…[0066]: “dynamic 3D lung map”).  Weingarten does not explicitly disclose executing a second transfer function for a second range from the location sensor to identify one or more targets within the 3D rendering; and cause the view to be displayed featuring the identified one or more targets.  However, McGee teaches a tracked catheter that is navigated through a graphical representation of anatomy, where the system tracking the catheter can detect a proximity of the catheter with respect to relevant structures/locations where the sensitivity of detection may be adjusted by the user ([0047], [0048]: “The threshold distance that dictates whether the proximity between the catheter tip 120 and the mark is close can exist in the form of a default value and/or can be defined or adjusted by the user”).  Both Weingarten and McGee teach a tracked navigated catheter whose sensed position will have an effect on how a visualization is presented to the user (Weingarten @ [0065]: “hiding or ghosting”, [0066]: “been hidden”; McGee @ [0049]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply a second range to identify relevant targets in a 3D rendering, as to provide a dynamic and adaptive visualization of a navigated catheter within a 3D rendered environment which would aid a user in accurately carrying out the medical procedure.  Neither Weingarten nor McGee explicitly ([0072]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the selective visualization of Zhu to the 3D visualization of Weingarten and McGee, as to provide a clear and intuitive visualization of structures.
Regarding claim 2, Weingarten does not explicitly disclose that the first transfer function is executed using a first voxel density, and the second transfer function is executed using a second voxel density.  However, Weingarten does teach the generation of a 3D anatomical representation that would have voxel elements existing in a density ([0062]: “3D model”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply first and second functions at first and second densities, as to execute the 3D rendering performed by the first and second functions with respect to the voxels being rendered.
Regarding claims 3, 13, and 18, Weingarten does not explicitly disclose that the first range is less than the second range.  However, McGee teaches a tracked catheter that is navigated through a graphical representation of anatomy, where the system tracking the catheter can detect a proximity of the catheter with respect to relevant structures/locations where the sensitivity of detection may be adjusted by the user ([0047], [0048]: “The threshold distance that dictates whether the proximity between the catheter tip 120 and the mark is close can exist in the form of a default value and/or can be defined or adjusted by the user”).  Both Weingarten (Weingarten @ [0065]: “hiding or ghosting”, [0066]: “been hidden”; McGee @ [0049]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply a second range to identify relevant targets in a 3D rendering, as to provide a dynamic and adaptive visualization of a navigated catheter within a 3D rendered environment which would aid a user in accurately carrying out the medical procedure.
Regarding claim 4, Weingarten does not explicitly disclose that the at least one of the first range and the second range is predetermined.  However, McGee teaches a tracked catheter that is navigated through a graphical representation of anatomy, where the system tracking the catheter can detect a proximity of the catheter with respect to relevant structures/locations where the sensitivity of detection may be predetermined and/or adjusted by the user ([0047], [0048]: “The threshold distance that dictates whether the proximity between the catheter tip 120 and the mark is close can exist in the form of a default value and/or can be defined or adjusted by the user”).  Both Weingarten and McGee teach a tracked navigated catheter whose sensed position will have an effect on how a visualization is presented to the user (Weingarten @ [0065]: “hiding or ghosting”, [0066]: “been hidden”; McGee @ [0049]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply a second range to identify relevant targets in a 3D rendering, as to provide a dynamic and adaptive visualization of a navigated catheter within a 3D rendered environment which would aid a user in accurately carrying out the medical procedure.
Regarding claims 5 and 12, Weingarten does not explicitly disclose that the at least one of the first range and the second range is dynamically calculated based on a location of the one or ([0047], [0048]: “The threshold distance that dictates whether the proximity between the catheter tip 120 and the mark is close can exist in the form of a default value and/or can be defined or adjusted by the user”).  Both Weingarten and McGee teach a tracked navigated catheter whose sensed position will have an effect on how a visualization is presented to the user (Weingarten @ [0065]: “hiding or ghosting”, [0066]: “been hidden”; McGee @ [0049]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply a second range to identify relevant targets in a 3D rendering, as to provide a dynamic and adaptive visualization of a navigated catheter within a 3D rendered environment which would aid a user in accurately carrying out the medical procedure.
Regarding claim 6, Weingarten disclose that one or more targets in the 3D visualization includes one or more lesions ([0041]: “the 3D model may include lesions”).
Regarding claim 7, Weingarten discloses that the view includes a mark overlaid on the one or more targets ([0066]: “markers” are visualized).
Regarding claim 8, Weingarten does not explicitly disclose that the view includes a crosshair to assist alignment to a center of the one or more targets.  However, Weingarten does teach that markers are visualized ([0066]) and that a visualization focuses on the location of the tracked probe ([0064]: “adjusted by zooming in on the 3D model to show the position of the probe 406 to a target 510”).  Thus, it would have been obvious to one of ordinary skill in the art 
Regarding claim 9, Weingarten disclose a system for navigating to a target (Abstract: “navigating a probe inside a patient’s lungs”), the system comprising: an electromagnetic tracking system having electromagnetic tracking coordinates ([0043]: “EM sensor 94”; [0045]: “six degrees-of-freedom electromagnetic tracking system”); a catheter configured to couple to the electromagnetic tracking system, the catheter including a location sensor for detecting a location of the catheter in the electromagnetic tracking coordinates ([0043]: “catheter” , “EM sensor 94”); and a computing device configured to operably couple to the electromagnetic tracking system and the catheter ([0042]: “workstation 80”; [0069]: “memory 202”, “processor 204”), the computing device configured to: generate a three-dimensional (3D) rendering of a patient's airways; and generate a 3D view by executing a first transfer function for a first range from the location of the catheter to identify one or more airways within the 3D rendering (Figs. 5-6; [0064]…[0066] - a “transfer function” is executed in order to produce the rendering of the airways with respect to the navigated tool).  Weingarten does not explicitly disclose executing a second transfer function for a second range from the location sensor to identify one or more targets within the 3D rendering; and cause the view to be displayed featuring at least a portion of the navigation plan.  However, McGee teaches a tracked catheter that is navigated through a graphical representation of anatomy, where the system tracking the catheter can detect a proximity of the catheter with respect to relevant structures/locations where the sensitivity of detection may be adjusted by the user ([0047], [0048]: “The threshold distance that dictates whether the proximity between the catheter tip 120 and the mark is close can exist in the form of a default value and/or can be defined or adjusted by the user”).  Both Weingarten and McGee teach a tracked navigated catheter whose sensed position will have an effect on how a visualization is presented to the user (Weingarten @ [0065]: “hiding or ghosting”, [0066]: “been hidden”; McGee @ [0049]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply a second range to identify relevant targets in a 3D rendering, as to provide a dynamic and adaptive visualization of a navigated catheter within a 3D rendered environment which would aid a user in accurately carrying out the medical procedure.  Neither Weingarten nor McGee explicitly disclose that the second transfer function causes the displayed view to omit structures other than the one or more targets located beyond the range of the first transfer function to avoid obscuring the view of the one or more targets within the 3D rendering.  However, Zhu teaches manipulating the visibility of a 3D model in order to enhance visualization ([0072]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the selective visualization of Zhu to the 3D visualization of Weingarten and McGee, as to provide a clear and intuitive visualization of structures.
Regarding claim 10, Weingarten discloses that the catheter includes a pose sensor for detecting a pose of the catheter in the electromagnetic tracking coordinates ([0043]: “EM sensor 94”; [0045]: “six degrees-of-freedom electromagnetic tracking system”).
Regarding claims 16 and 17, Weingarten discloses a method for navigating to a target (Abstract: “navigating a probe inside a patient’s lungs”), the method comprising: generating a three-dimensional (3D) rendering of a patient's lungs ([0054], [0055]: “3D lung map”); executing a first transfer function for a first range from a location of a probe within the patient's lungs to identify one or more airways within the 3D rendering (Figs. 5-6; [0064]…[0066] - a “transfer function” is executed in order to produce the rendering of the airways with respect to the navigated tool); and cause the view to be displayed featuring the identified one or more airways, and at least a portion of the navigation plan ([0064]…[0066]: “dynamic 3D lung map”).  Weingarten does not explicitly disclose executing a second transfer function for a second range from the location sensor to identify one or more targets within the 3D rendering; and cause the view to be displayed featuring the identified one or more targets.  However, McGee teaches a tracked catheter that is navigated through a graphical representation of anatomy, where the system tracking the catheter can detect a proximity of the catheter with respect to relevant structures/locations where the sensitivity of detection may be adjusted by the user ([0047], [0048]: “The threshold distance that dictates whether the proximity between the catheter tip 120 and the mark is close can exist in the form of a default value and/or can be defined or adjusted by the user”).  Both Weingarten and McGee teach a tracked navigated catheter whose sensed position will have an effect on how a visualization is presented to the user (Weingarten @ [0065]: “hiding or ghosting”, [0066]: “been hidden”; McGee @ [0049]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply a second range to identify relevant targets in a 3D rendering, as to provide a dynamic and adaptive visualization of a navigated catheter within a 3D rendered environment which would aid a user in accurately carrying out the medical procedure.  Neither Weingarten nor McGee explicitly disclose that the second transfer function causes the displayed view to omit structures other than the one or more targets located beyond the range of the first transfer function to avoid obscuring the view of the one or more targets within the 3D rendering.  However, Zhu teaches manipulating the visibility of a 3D model in order to enhance visualization ([0072]).  Thus, it would have been obvious to one of ordinary skill in the art before .

Claim(s) 14, 15, 19, and 20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Weingarten (US 2016/0005220, of record) in view of McGee (US 2006/0116576, of record) in view of Zhu (US 2007/0238981), as applied to claims 9 and 16 above, in view of Geiger (US 2005/0107679, of record).
Regarding claims 14 and 19, neither Weingarten, McGee, nor Zhu explicitly disclose that the computing device is configured to: determine whether a number of the one or more airways within the 3D rendering exceeds a threshold; and execute a modified transfer function to identify one or more airways within the 3D rendering when it is determined that the number of the one or more airways within the 3D rendering does not exceed the threshold.  However, Geiger teaches an endoscopic path planning system for a subject’s lung airways (Abstract) where modeling the airways involves evaluating a threshold with respect to the number of airway branches ([0054]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the modeling of Geiger to the 3D modeling of Weingarten, McGee, and Zhu, as to provide an accurate account of airway paths in a 3D model of the lungs.
Regarding claims 15 and 20, neither Weingarten nor McGee explicitly disclose that the modified transfer function includes a modified filtering threshold.  However, Geiger teaches an endoscopic path planning system for a subject’s lung airways (Abstract) where modeling the airways involves evaluating a threshold with respect to the number of airway branches ([0054]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


Primary Examiner, Art Unit 3793